Citation Nr: 1709485	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left ear hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran had active service in the U.S. Army from July 1966 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was remanded by the Board for further development in June 2013.  


FINDINGS OF FACT

1.  Left ear hearing loss is manifested by an average decibel loss of 105+ with a speech recognition score of 0 percent (Level XI).

2.  The Veteran's service-connected disabilities alone have not rendered him unable to obtain and retain substantially gainful employment for any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

      Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By pre-adjudicatory correspondence dated in June 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The issue of TDIU was raised during the appeal period.  A corrective VCAA notice on this particular issue was sent in July 2013.  Thereafter, the Veteran returned a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) and the claim has been adjudicated by the AOJ.  As such, any potential timing error on the TDIU issue has been cured.

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, VA medical records and VA examinations.  The Board finds that the July 2013 VA examination and August 2016 VA opinion satisfies the prior remand directives of June 2013.  The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.


Analysis  

The Veteran appeals the denial of a rating higher than 10 percent for left ear hearing loss.  His service connected left ear hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In May 2007, the Veteran submitted a claim for an increased rating for his service connected left ear loss disability.  The July 2007 VA audiological evaluation revealed an average left ear pure tone loss of 105+ decibels with speech recognition of 0 percent.  These findings are consistent with Level XI hearing in the left ear.  Because right ear hearing loss is not service connected, a Level I hearing loss is assigned.  38 C.F.R. § 4.85(f).  The left ear is considered the poorer ear and is the only service connected ear.  When intersecting the left poorer ear with the right ear, these combined numeric designations result in assigning a 10 rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The July 2013 VA audiological evaluation revealed the Veteran had a left ear average pure tone loss of 105+ decibels with speech recognition of 0 percent.  These findings are consistent with Level XI hearing in the left ear.  Because right ear hearing loss is not service-connected, a Level I hearing loss is assigned.  38 C.F.R. § 4.85(f).  These combined numeric designations result in assigning a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Board notes that both VA examinations disclose that the Veteran has an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing shows left ear puretone thresholds at all four of the specific frequencies are 55 decibels or more.  Therefore, an exceptional pattern of hearing is shown in that ear (see 38 C.F.R. § 4.86) and his left ear is ratable under Table VI or Table VIA, whichever is to his advantage.  Under Table VIA, however, the findings remain unchanged and reflect Level XI hearing for the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under DC 6100.

As the criteria for a rating higher than 10 percent for left ear hearing loss have not been met, the claim must be denied.  The Board acknowledges the Veteran's assertions that his left ear hearing loss is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  Even with consideration of 38 C.F.R. § 4.86, the Veteran's hearing acuity warrants a 10 percent rating.  Accordingly, the rating assigned for the Veteran's left ear hearing loss disability accurately reflects the degree of his service connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

Furthermore, the Board points out that the VA examinations included discussion of the Veteran's reported functional impacts.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to functional impairment, including the Veteran's reports of difficulties with hearing in the presence of background noise, hearing the television at a normal volume, understanding and comprehending movies and hearing in social and work settings, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in the presence of background noise.

The discussion above reflects that the symptoms of the Veteran's left ear hearing loss are contemplated by the applicable rating criteria.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  He has been provided a schedular rating based on his hearing difficulty, as such the Board finds no aspect of this disability not contemplated in the applicable schedular criteria.  See Doucette v. Shulkin, No. 15-2818 (U.S. Court of Appeals Veterans Claims (November 2, 2016).  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


TDIU 

The Veteran claims that his service-connected left ear hearing loss prevents him from maintaining substantially gainful employment.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  In light of the Veteran's lay statements of record, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.

The Veteran is service-connected for left ear hearing loss rated as 10 percent disabling, traumatic brain injury rated as 40 percent disabling and aphasia rated as 10 percent disabling.  His combined evaluation is 50 percent disabling.  Hence, his combined 50 percent rating does not meet the minimum percentage rating required for consideration of assignment of individual unemployability.  38 C.F.R. § 4.16(a).  Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under section 4.16(b) and may only refer the claim to the Director C&P for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, it is shown that the Veteran worked as a Wildlife Conservation Officer from 1975 to 2007.  He expressed in May 2007 that he was retiring as it was difficult to work in an environment with people due to his hearing problem.  In June 2009, he further expressed that his hearing loss rendered him unable to seek and/or hold employment.  During the July 2013 VA examination, it was found that the Veteran's hearing loss disability impacted his ordinary conditions of daily life to include his ability to work as he reported poor speech recognition when in crowds or when one or more person is speaking.  

In August 2016, the VA examiner noted that the effects of the Veteran's hearing loss on daily activities and occupational functioning included the inability to localize sound from the left side, the inability to hear soft spoken speech, increased difficulty hearing normal spoken speech in situations of background noise and increased difficulty hearing safety signals (telephones, sirens, fire alarms) which may be high pitched in frequency.  The VA examiner stated that the hearing impairment would cause difficulty in a work environment where it is necessary to hear soft spoken speech or to localize sound or hear safety signals.  The VA examiner opined, however, that the hearing impairment is not sufficient by itself to render the Veteran unemployable.  

The Veteran is competent to report difficulty hearing and functional limitations resulting therefrom.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that his complaints of hearing loss are credible in this regard.  Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disability, the Board finds that the most probative evidence to include the August 2016 VA opinion is against the claim in light of the Veteran's skill set of having no significant service-connected handicap precluding physical or sedentary work and having 3 years of college education.  The opinion of the VA medical examiner regarding workplace interference is mostly consistent with the Veteran's descriptions - hearing impairment causing difficulty in a work environment where it is necessary to hear soft spoken speech or to localize sound or hear safety signals in the left ear.  However, the Veteran is not service-connected for hearing loss in the right ear which is considered normal hearing for VA purposes.  While it is shown that the Veteran's hearing loss may cause some occupational barriers, standing alone the Board finds that the credible lay and medical evidence establishes that left ear hearing loss does not render the Veteran unemployable.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Furthermore, the Board notes that the Veteran does not argue and the evidence does not indicate that his service-connected traumatic brain injury and/or aphasia render him unable to obtain or retain substantially gainful employment.  In this regard, without mention of his other service-connected disabilities, the Veteran has consistently maintained that his hearing loss disability renders unemployable.  He reiterated the same in July 2013 on his Veterans Application for Increased Compensation Based on Unemployability as he only listed his hearing loss when asked what service-connected disability prevented him from securing or following substantially gainful employment.  

The Board also points out the objective evidence of record is against a finding that his service-connected traumatic brain injury and/or aphasia impact his ability to obtain and retain employment.  In the August 2009 VA examination, the Veteran's traumatic brain injury examination revealed essentially normal findings and he was noted to have a previous history of expressive and receptive aphagia which was essentially resolved.  The principle and residuals of his disability were subjective symptoms such as moodiness and irritability.  The VA examiner described him having a "stable neurologic status."  

At that time, it was noted that while he experienced episodes of decreased attention, it did not appear that the decreased attention had any marked effect on his vocational responsibilities or personal management.  He reported infrequent difficulty with concentration but he did not experience any significant problems of executive functions such as goal setting, planning, organizing, problem solving and/or decision making.  Significantly, during the examination, the Veteran reported that his symptoms did not interfere with work.  In sum, the record is against a showing that the Veteran's service connected traumatic brain injury and/or aphasia impact his ability to obtain and retain employment

The Board is also mindful that throughout this appeal the Veteran has been unemployed and last worked in 2007.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the Veteran's service connected disabilities alone preclude substantially gainful employment.  The Board has reviewed the lay statements, and all available VA outpatient treatment records and examinations.  These records do not show that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment. 

Although the Veteran believes that his service-connected disability renders him unemployable, the evidence deemed most probative by the Board establishes that the Veteran's service connected disabilities neither singly nor collectively render him unemployable.  Therefore, referral for consideration of a TDIU on an extraschedular basis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.



ORDER

Entitlement to a rating higher than 10 percent for left ear hearing loss is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


